Slip Op. 99-113

                UNITED STATES COURT OF INTERNATIONAL TRADE
                    THE HONORABLE NICHOLAS TSOUCALAS

________________________________________________
                                                             :
NTN BEARING CORP. OF AMERICA, NTN                            :
CORPORATION, AMERICAN NTN BEARING MFG.                       :
CORP., NTN DRIVESHAFT, INC. and                              :
NTN-BOWER CORPORATION,                                       :
                                                             :
                              Plaintiffs and                 :
                              Defendant-Intervenors,         :
                                                             :
                              v.                             :       Consolidated Court
                                                             :       No. 97-01-00092
UNITED STATES,                                               :
                                                             :
                              Defendant,                     :
                                                             :
KOYO SEIKO CO., LTD. and KOYO CORPORATION                    :
OF U.S.A.; NSK LTD. and NSK CORPORATION, :
                                                 :
                              Defendant-Intervenors,
                                                 :
                                                 :
THE TORRINGTON COMPANY,                          :
                                                 :
                        Defendant-Intervenor and :
                        Plaintiff.               :
________________________________________________:

                                             ORDER

       Upon consideration of the motion of defendant-intervenors Koyo Seiko Co., Ltd. and

Koyo Corporation of U.S.A. (hereinafter collectively “Koyo”), for reconsideration, it is hereby

       ORDERED that, in light of the decision of the Court of Appeals for the Federal Circuit in

NSK Ltd. v. United States, 1999 U.S. App. LEXIS 21338, at *21-*30 (Fed. Cir. Sept. 2, 1999), this

Court’s Order in Slip Op. 99-71, dated July 29, 1999, is modified by redacting the last paragraph of

page fifteen remanding the case to the Department of Commerce with instructions to “review
Consol. Court No. 97-01-00092                                                                Page 2

the record to determine whether it is possible to isolate and remove the portions of Koyo’s

warranty expenses which relate to non-scope merchandise from the adjustments to FMV or to

deny the adjustment if such a distinction and apportionment cannot be made”; and it is further

          ORDERED that this Court’s Order in Slip Op. 99-71 is further modified by extending

the date by which the remand results are due to the Court an additional thirty (30) days; and it is

further

          ORDERED that the remainder of Slip Op. 99-71 is unchanged; and it is further

          ORDERED that the Department’s final results are affirmed as they apply to Koyo Seiko

Co., Ltd. and Koyo Corporation of U.S.A.



                                                      ___________________________________
                                                            NICHOLAS TSOUCALAS
                                                                 SENIOR JUDGE

Dated: October 22, 1999
       New York, New York